Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 26, 2018

                                      No. 04-17-00579-CV

                                          Lee ROBIN,
                                           Appellant

                                                v.

                               M & T BANK CORPORATION,
                                        Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CI19825
                          Honorable Laura Salinas, Judge Presiding

                                         ORDER
        After we granted the court reporter a thirty-day extension, the reporter’s record was due
January 8, 2018. On January 22, 2018, the reporter filed a second notification of late record,
asking for an additional extension until February 5, 2018 – twenty-eight days from the current
due date. After review, we GRANT the court reporter’s requested extension and ORDER the
court reporter to file the reporter’s record in this court on or before February 5, 2018.
Appellant’s brief will be due thirty days after the date upon which the reporter’s record is filed.

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.

                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court